MILLS, Judge.
Bowers pled guilty to: (1) burglary of a dwelling [Section 810.02(3), Florida Statutes (1981) ]; (2) sexual battery with the threat of force [Section 794.011(4)(b), Florida Statutes (1981)]; and (3) aggravated battery [Section 784.045(l)(a), Florida Statutes (1981)]. He now appeals the trial court’s denial of his motion for post-conviction relief, Rule 3.850, Florida Rules of Criminal Procedure, contending that his sentences were illegal and that he was denied effective assistance of counsel. We affirm.
Bowers’ sentences were not imposed in violation of Section 775.021(4), Florida Statutes (1981). None of the offenses to which he pled guilty is a lesser included offense of any of the others. Nor was Bowers denied effective assistance of counsel. Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.